Case 4:18-cv-02869 Document 152-2 Filed on 07/13/20 in TXSD Page 1 of 10




               EXHIBIT B
Case 4:18-cv-02869 Document 152-2 Filed on 07/13/20 in TXSD Page 2 of 10




                                                            John Hancock 000144
Case 4:18-cv-02869 Document 152-2 Filed on 07/13/20 in TXSD Page 3 of 10




                                                            John Hancock 000145
Case 4:18-cv-02869 Document 152-2 Filed on 07/13/20 in TXSD Page 4 of 10




                                                            John Hancock 000146
Case 4:18-cv-02869 Document 152-2 Filed on 07/13/20 in TXSD Page 5 of 10




                                                            John Hancock 000147
Case 4:18-cv-02869 Document 152-2 Filed on 07/13/20 in TXSD Page 6 of 10




                                                            John Hancock 000148
Case 4:18-cv-02869 Document 152-2 Filed on 07/13/20 in TXSD Page 7 of 10




                                                            John Hancock 000149
Case 4:18-cv-02869 Document 152-2 Filed on 07/13/20 in TXSD Page 8 of 10




                                                            John Hancock 000150
Case 4:18-cv-02869 Document 152-2 Filed on 07/13/20 in TXSD Page 9 of 10




                                                            John Hancock 000151
Case 4:18-cv-02869 Document 152-2 Filed on 07/13/20 in TXSD Page 10 of 10




                                                             John Hancock 000152
